              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


EASKON WALKER,                                 No. 4:17-CV-02342

             Plaintiff,                        (Judge Brann)

       v.                                      (Magistrate Judge Carlson)

VINCENT MOONEY,
S. MILLER, and
LISA BOLKA,

             Defendants.

                                   ORDER

                               MARCH 14, 2019

      On February 4, 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court grant Defendants’ motion to

dismiss. No timely objections were filed to this Report and Recommendation.

      Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error. Fed. R. Civ. P. 72(b), advisory

committee notes; see Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining that court should in some manner review recommendations regardless

of whether objections were filed). Regardless of whether timely objections are

made, district courts may accept, reject, or modify—in whole or in part—the

findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1);
Local Rule 72.31. This Court has reviewed the Report and Recommendation and

has found no clear error on the face of the record. Consequently, it is hereby ordered

that:

        1.   Magistrate Judge Martin C. Carlson’s Report and Recommendation

             (ECF No. 16) is ADOPTED IN ITS ENTIRETY;

        2.   Defendants’ motion to dismiss (ECF No. 12) is GRANTED;

        3.   The complaint (ECF No. 1) is DISMISSED; and

        4.   The Clerk of Court is directed to CLOSE this case.



                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                          2
